                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF TENNESSEE
                             NASHVILLE DIVISION
______________________________________________________________________________

JOHN ELMY, individually and on      )
behalf of all other similarly situated
                                    )
persons,                            )
                                    )
      Plaintiff,                    )
                                    )           Case No.: 3:17-cv-01199
 v.                                 )           Judge Campbell
                                    )           Magistrate Judge Frensley
                                    )
WESTERN EXPRESS, INC., NEW          )
HORIZONS LEASING, INC., and         )
JOHN DOES 1-5,                      )
                                    )
      Defendants.                   )
______________________________________________________________________________

          DEFENDANTS’ PARTIAL MOTION TO DISMISS PLAINTIFF’S
                 COLLECTIVE & CLASS ACTION COMPLAINT
______________________________________________________________________________

       Defendants Western Express, Inc. (“Western”) and New Horizons Leasing, Inc. (“New

Horizons”), by their undersigned counsel, hereby move this Honorable Court, pursuant to Federal

Rule of Civil Procedure 12(b)(6), to dismiss Causes of Action II through VII from Plaintiff’s

Collective and Class Action Complaint (“Complaint”) in this matter.

       As set forth more fully in Western’s and New Horizons’ contemporaneously filed

Memorandum of Law in Support, this Motion is predicated on the following grounds: (1) Plaintiff

fails to plead with particularity his Tennessee Common Law Fraud and Negligent

Misrepresentation claims, as required by law; (2) Plaintiff’s Tennessee Uniform Commercial Code

(“UCC”) Lease and Contract Unconscionability claim is improperly pled, as Plaintiff’s

independent contractor contract with Western and separate leasing agreement with New Horizons

do not fall under the UCC; (3) Plaintiff’s Tennessee Common Law Unjust Enrichment claim fails




   Case 3:17-cv-01199 Document 127 Filed 02/05/19 Page 1 of 3 PageID #: 1167
to state a claim because a contract cannot be implied when a valid contract exists; and (4) Plaintiff’s

Federal Forced Labor and Tennessee Involuntary Labor Servitude claims fail to state a claim and

are without merit given the law regarding both causes of action.

       Accordingly, this Honorable Court should grant Western and New Horizons’ Motion to

Dismiss Plaintiff’s Causes of Action II through VII with prejudice.


                                                       Respectfully submitted,

                                                       By:
                                                               s/ Mark E. Hunt________
                                                               R. Eddie Wayland (No. 6045)
                                                               Mark E. Hunt (No. 10501)
                                                               Benjamin P. Lemly (No. 35225)
                                                               KING & BALLOW
                                                               315 Union Street
                                                               Suite 1100
                                                               Nashville, TN 37201
                                                               (615) 726-5430
                                                               rew@kingballow.com
                                                               mhunt@kingballow.com
                                                               blemly@kingballow.com

                                                               Attorneys for Western Express, Inc.
                                                               and New Horizons Leasing, Inc.




   Case 3:17-cv-01199 Document 127 Filed 02/05/19 Page 2 of 3 PageID #: 1168
                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing pleading was electronically filed with the Court

and electronically served on date reflected in the ECF system upon:



                                        Mike Sweeney
                                          Lesley Tse
                                Getman, Sweeney & Dunn, PLLC
                                        260 Fair Street
                                     Kingston, NY 12401
                                    Phone: (845) 255-9370

                                      Justin L. Swidler
                                   SWARTZ SWIDLER LLC
                                     1101 Kings Hwy N.
                                          Suite 402
                                    Cherry Hill, NJ 08034
                                    Phone: (856) 685-7420

                                        Charles Yezbak
                                      Yezbak Law Offices
                                    2002 Richard Jones Road
                                          Suite B-200
                                      Nashville, TN 37215



                                                      By:    s/ Benjamin P. Lemly
                                                             Benjamin P. Lemly




  Case 3:17-cv-01199 Document 127 Filed 02/05/19 Page 3 of 3 PageID #: 1169
